DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more than the abstract idea claimed. The claim(s) recite(s) a series of mental processes. Specifically, obtaining, providing and automatically detecting via the use filtered holographic data analysis is being interpreted as possible via a mental process which is considered a judicial exception. This judicial exception is not integrated into a practical application because even in the case of claim 16 which recites a generic computer processor, cuvette, sensor and illuminating arrangement, the claiming amounts to merely implement the abstract idea on a computer and basic optical components which does not provide a meaningful addition over the judicial exception. In other words, the claim elements do not link the abstract idea to a particular machine or provide a real-world transformation.  Further they fail to provide at this time an improvement to any particular technology.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vercruysse (WO/2016/024027, where the examiner is using the national stage U.S. PGPub No. 2017/0270388 A1 for citations).
 	As to claim 1, Vercruysse discloses and shows in figure 2, a method for detecting microscopic objects of foreign origin present in a fluid, the method comprising: 
obtaining prepared image data originating from a hologram digital image frame captured by an image sensor (210) receiving light propagated across a sample volume (fluid within flow cell 220), containing a fluid (via input 281) possibly comprising microscopic objects of foreign origin, while illuminating the sample volume by coherent light (via laser 230), whereby the possible microscopic objects scatter part of the light, the scattered and non-scattered light interfering so as to form interference fringes behind the microscopic objects, the prepared image data comprising, for a microscopic object, a prepared hologram pattern with prepared spatially alternating intensity formed by the interference fringes (the implicitly nature of interferometric imaging) ([0061], ll.17-19; [0062], ll. 3-9; [0063], ll. 13-19; [0065], ll. 1-3; [0067], ll. 5-9); 
providing filtered image data, comprising automatically filtering the prepared image data by an edge enhancing filter (i.e. edge or ridge detection), the filtered image data comprising, for a prepared hologram pattern present in the prepared image data, a filtered hologram pattern (explicitly shown in figure 17) ([0089], ll. 1-2; [0091], ll. 1-17); and 
automatically detecting, on the basis of the filtered hologram pattern, the presence of the microscopic object associated with the filtered hologram pattern in the sample volume of the fluid (clearly when measuring diameter for example at the very least the presence of the object is detected) ([0091], ll. 9-17).
As to claim 2, Vercruysse discloses a method, wherein the edge enhancing filter is a symmetric filter ([0091], ll. 1-17, where the examiner is interpreting the filter as symmetric in that it maintains the rotational shape information explicitly shown in figure 15; [0094], ll. 1-5).
 	As to claim 3, Vercruysse discloses a method, wherein the prepared image data is filtered by the edge enhancing filter at least in two different directions ([0089]; where the examiner is interpreting that lines drawn between the sensor surface to each position of the cell moving along the path could be interpreted as at least two different directions, specifically 5 as shown).
 	As to claim 4, Vercruysse discloses a method, further comprising automatically determining at least one shape parameter of a detected microscopic object on the basis of shape of the associated filtered hologram pattern ([0091], ll. 9-17, where diameter is clearly one aspect of the shape of the object).
 	As to claim 5, Vercruysse discloses a method, further comprising automatically determining at least one position parameter (i.e. the location as detected by the camera and shown in figure 17) of a detected microscopic object on the basis of position of the associated filtered hologram pattern in the filtered image data ([0089], ll. 1-7).
 	As to claim 6, Vercruysse discloses a method, further comprising automatically identifying, for a filtered hologram pattern, the associated prepared hologram pattern in the prepared image data, and automatically determining at least one size parameter of the associated microscopic object on the basis of amplitude of the prepared spatially alternating intensity of the associated prepared hologram pattern ([0091], ll. 9-17, where diameter is clearly one aspect of the shape of the object).
	As to claim 9, Vercruysse disclose a method, wherein filtering the prepared image data by an edge enhancing filter is carried out for at least two different spatial frequencies (Abstract; as disclosed by applicant spatial frequency varies with the size of the object, implicitly every cell measured by Vercruysse is not identical in size, hence the desire to measure the diameter of the cell to classify it).
 	As to claim 10, Vercruysse discloses a method wherein providing the filtered image data comprises providing a plurality of filtered image frames each comprising partial filtered image data, and combining the partial filtered image data of the plurality of filtered image frames into the filtered image data ([0103], ll. 1-4; i.e. partially filtered image data in that some are images are edge filtered and some are ridge filtered).
 	As to claim 14, Vercruysse discloses a method, wherein obtaining the prepared image data comprises: providing coherent light; illuminating a sample volume containing a fluid possibly comprising microscopic objects of foreign origin by the coherent light, whereby the possible microscopic objects scatter part of the light, the scattered and non-scattered light interfering so as to form interference fringes behind the microscopic objects; and capturing a hologram digital image frame by an image sensor receiving the light propagated across the sample volume ([0061], ll.17-19; [0062], ll. 3-9; [0063], ll. 13-19; [0065], ll. 1-3; [0067], ll. 5-9).
As to claim 15, Vercruysse discloses an apparatus for detecting microscopic objects of foreign origin present in a fluid, the apparatus comprising a computing arrangement configured to perform the operations of the method as defined in claim 1 ([0127], ll. 1-4).
As to claim 16, Vercruysse discloses an apparatus, further comprising measurement arrangement comprising: a cuvette (i.e. the flow cell) defining a sample volume for receiving a fluid possibly comprising microscopic objects of foreign origin; an coherent light emitter (i.e. laser 230) configured to illuminate fluid received in the sample volume by the coherent light, whereby the possible microscopic objects scatter part of the light, the scattered and non-scattered light interfering so as to form interference fringes behind the microscopic objects; and an image sensor positioned and configured to capture a hologram digital image frame by receiving the light propagated across the sample volume; the computing arrangement being connected to the measurement arrangement to receive image data of the hologram digital image frame ([0061], ll.17-19; [0062], ll. 3-9; [0063], ll. 13-19; [0065], ll. 1-3; [0067], ll. 5-9; [0127], ll. 1-4; the examiner notes that all the structural citations were provided in the method rejection above).
 	As to claim 17, Vercruysse discloses an apparatus, wherein the cuvette is of flow-through type (i.e. a microfluidic chip) ([0063], ll. 13-19).
As to claims 18 and 19, Vercruysse discloses a computer program product comprising program code instructions which, when executed by a processor, causing the processor to perform the method according to claim 1 and where the computer program product as defined in claim 18, stored on a computer-readable medium ([0127]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vercruysse in view of Hsiao et al. (U.S. PGPub No. 2017/0322516 A1).
As to claim 7, Vercruysse does not explicitly disclose a method, wherein obtaining the prepared image data comprises obtaining initial image data of the hologram digital image frame, the initial image data comprising, for a microscopic object, an initial hologram pattern with initial spatially alternating intensity component; and automatically scaling down amplitude values of the initial spatially alternating intensity component of the initial hologram patterns exceeding a predetermined limit.
However, Hsiao does disclose in ([0140]) the use of basic thresholding (i.e. patterns exceeding a predetermined limit) in holographic image analysis.  Further Hsiao discloses that the intensity (i.e. amplitude) can be scaled down automatically (i.e. image intensity normalization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vercruysse wherein obtaining the prepared image data comprises obtaining initial image data of the hologram digital image frame, the initial image data comprising, for a microscopic object, an initial hologram pattern with initial spatially alternating intensity component; and automatically scaling down amplitude values of the initial spatially alternating intensity component of the initial hologram patterns exceeding a predetermined limit in order to provide the advantage of increased accuracy by enhancing the image with higher sharpness and increased contrast to detail more of the sample under test ([0139], ll. 8-10).
As to claim 8, Vercruysse does not explicitly disclose a method, wherein filtering the prepared image data by an edge enhancing filter comprises applying a convolution kernel to the prepared image data.
	However, Hsiao does disclose in ([[0037]; [0096]; [0100]) that it is well-known to use convolution for edge detection such as a Sobel operator type convolution.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vercruysse with a method, wherein filtering the prepared image data by an edge enhancing filter comprises applying a convolution kernel to the prepared image data in order to provide the advantage of expected results in using a known filter in a known way to efficiently determine edges of the particle under test.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vercruysse in view of OH (U.S. PGPub No. 2016/0187850 A1).
As to claim 11, Vercruysse does not explicitly disclose a method, filtering the prepared image data initially producing, for a prepared hologram pattern, a filtered spatially alternating intensity component with positive and negative values, wherein providing the filtered image data further comprises automatically converting the negative values into their absolute values.
However, OH does disclose in ([0015]-[0016]) the use of intensity components of the hologram having positive (real) and negative values (imaginary).  While further it is disclosed that such data can be calculated using an absolute value.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vercruysse with a method, filtering the prepared image data initially producing, for a prepared hologram pattern, a filtered spatially alternating intensity component with positive and negative values, wherein providing the filtered image data further comprises automatically converting the negative values into their absolute values in order to provide the advantage of increased efficiency in using a common holographic analysis technique that yields high-quality holographic images with efficient compression ([0012]).
 	As to claim 12, Vercruysse discloses a method, wherein providing the filtered image data further comprises automatically smoothing the filtered spatially alternating intensity component ([0091], ll. 7-9).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner’s statement of reasons for allowance:
As to claim 13, the prior art taken alone or in combination fails to teach or disclose a method, wherein the fluid is flowing in the sample volume, wherein obtaining the prepared image data comprises: obtaining initial image data of two hologram -digital image frames captured sequentially in time; automatically detecting, on the basis of the initial image data of the two hologram digital image frames, presence of any stationary scattering object on the basis of presence of stationary hologram patterns appearing similarly in the image data of the two hologram digital image frames; and automatically generating the prepared image data on the basis of at least one of the initial image data from which any stationary hologram detected is removed in combination with the entirety of elements of claim 13 and 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument that Vercruysse fails to disclose filtering hologram patterns to find microscopic objects, but instead determines cells and their locations on reconstructed images, the examiner respectfully disagrees.  The examiner firstly notes that the language “the filtered image data comprising, for a prepared hologram pattern present in the prepared image data, a filtered hologram pattern”.  Thus the examiner interpretation is that a reconstructed image of a hologram of Vercruysse could be interpreted as a “filtered hologram pattern”.  The examiner notes that it seems based on applicant’s arguments that the intention is that the filtered image data is simply hologram data filtered by an edge enhancing filter.  However, the language is not written in a precise enough manner to require applicant’s interpretation.  It is believed for compact prosecution that the claim element could be drastically simplified to require the limitations as argued by applicant, specifically direct edge filtering of a hologram intensity image with interference fringes.  The examiner however notes that this would simply shift the interpretation of Vercruysse which explicitly states in ([0094]) “For the exemplary hologram of FIG. 6 the detected edges are shown in FIG. 15 and FIG. 16.”  The examiner would be unclear how applicant could interpret the reference in light of this disclosure to not be edge filtering a hologram directly.  Lastly in both cases reconstructed or not the purpose of Vercruysse is to use either image to detect a presence of a microscope object, as the edges highlighted are that of cells.  For this reason the art rejection has been maintained.
As to the 101 rejection regarding non-transitory language missing from the claim.  This rejection has been dropped in light of applicant’s amendment.
As to applicant’s argument’s regarding the main 101 rejection of all of the claims as not being directed to an abstract idea, the examiner respectfully disagrees.  Firstly applicant’s argument that the claims are an improvement to the field of microscopy.  This argument cannot be support when the claims are under an art rejection, as currently there is not any novelty in any claim other than claim 13.  Further with regards to the first prong of step 2a.  Applicant argues that the claims require action by a processor and measurement components that cannot be practically applied in the mind.  The examiner is unclear as to why applicant believes “automatically filtering” or “automatically detecting” require optical hardware and a processor.  The noted claim elements are merely data gathering and analyzing (i.e. filtering/detecting).  The examiner fails to find any evidence that directly requires a particular piece of hardware as applicant has claimed for “obtaining prepared image data”, “providing filtered image data” and “automatically detecting”.  The examiner find that these steps are similar to 
“• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);” of MPEP 2106.04(III)(A).  As the limitations clearly draw parallels in collecting information (I.e. obtaining prepared image data, providing filtered image data) and lastly analyzing it (automatically detecting).  The examiner has not been presented with any evidence thus far that this cannot be done with a human mind and a piece of paper and pen.  As to prong two, applicant seems to be relying on novelty to show integration into a practical application by showing  improved object detection techniques.  However, since no novelty is currently present via automatic filtering/detecting, the argument is not found persuasive.  As to applicant’s final argument, it again relies on novelty to be persuasive.  Noted above the examiner does not find the instant claims novel, as such the argument is considered moot.  The rejection of claim 13 under 101 has been removed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886